United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
P.T., Appellant
and
DEPARTMENT OF THE NAVY, FAMILY
HOUSING OFFICE, Oakland, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Hank Royal, for the appellant
Office of Solicitor, for the Director

Docket No. 09-1146
Issued: December 22, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 24, 2009 appellant filed a timely appeal from the April 1, 2008 merit decision
of the Office of Workers’ Compensation Programs. Under 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has more than a five percent impairment of both the right
and left upper extremities, for which she received schedule awards.
FACTUAL HISTORY
On March 24, 1993 appellant, a 47-year-old housing manager, filed a claim for a bilateral
carpal tunnel condition causally related to employment factors. The Office accepted her claim
for bilateral carpal tunnel syndrome.
In a July 12, 2002 report, Dr. David Wren, Board-certified in orthopedic surgery and
appellant’s treating physician, noted that she had chronic pain and swelling in both wrists.
Appellant had right carpal tunnel release surgery in 1996 and 1998 and left carpal tunnel release

surgery on May 3, 2000. Dr. Wren found that appellant continued to experience pain in both
wrists.
On November 1, 2004 appellant filed a Form CA-7 claim for a schedule award based on
a partial loss of use of her left and right upper extremities.
The Office referred appellant to Dr. Robert S. Ferretti, Board-certified in orthopedic
surgery, for a second opinion examination. In an April 23, 2007 report, Dr. Ferretti reviewed
appellant’s history of injury and medical treatment. Appellant complained of pain, numbness
and tingling in both hands and wrists. Dr. Ferretti had appellant undergo sensory testing, from
which she related a “glove pattern” hypesthesia over both hands diffusely extending to the mid
forearm on the left and just above the arm on the right. Appellant reported normal sensation
above these levels. Dr. Ferretti stated that on examination appellant showed a full, painless
range of motion of both elbows, forearms, hands, wrists, thumbs and fingers. He noted no
noticeable deformity, discoloration, or swelling, no thenar atrophy of the hands bilaterally and no
pinch weakness. Dr. Ferretti stated:
“On digital palpation, there is reported pain over the base of both thumbs and over
the carpal tunnel release and trigger thumb release scars. There is an equivocally
positive Finkelstein test bilaterally with reported pain only in the distal radial
aspect of the wrist. There is an equivocally positive bilateral Tinel’s sign over the
carpal tunnels. [Appellant] reports local numbness and tingling on tapping in the
region of the carpal tunnel release scan. She reports no distal pain or paresthesia.
With sustained thumb pressure over both carpal tunnels, on the right [appellant]
reports local pain and tingling under the thumb extending to the little finger and
on the left only locally under the thumb pressure. There is a negative Phelan’s
test bilaterally for carpal tunnel compression. During the testing, [appellant] had
some mild median nerve irritability in both wrists.”
He concluded that appellant did not have any neurological deficit to either upper extremity.
Dr. Ferretti concluded that she had bilateral upper extremity chronic pain syndrome with no
evidence of residual carpal tunnel median nerve compression or tendinitis. Appellant had
subjective complaints of pain and abnormal sensations of both hands, wrists and forearms greater
on the right. The only objective factors Dr. Ferretti noted were surgical scars related to bilateral
carpal tunnel release and right trigger thumb release, and equivocally positive Tinel’s sign over
both carpal tunnels. He did not provide an impairment rating under the American Medical
Association, Guides to the Evaluation of Permanent Impairment (A.M.A. Guides) (5th edition).
In a report dated July 18, 2007, an Office medical adviser found that appellant had five
percent impairment to both upper extremities pursuant to the A.M.A., Guides. He found a
successful carpal tunnel release in both wrists for which the text at page 495 allows a five
percent impairment rating. The Office medical adviser found that appellant reached maximum
medical improvement on September 4, 2005.
On October 10, 2007 the Office granted appellant schedule awards for five percent
impairment of her right and left upper extremities. The period of the awards totaled 31.20 weeks
of compensation.

2

By letter dated November 8, 2007, appellant’s representative requested an oral hearing,
which was held on February 4, 2008. Appellant did not submit any additional medical evidence.
By decision dated April 1, 2008, an Office hearing representative affirmed the
October 10, 2007 decision.
LEGAL PRECEDENT
The schedule award provision of the Federal Employees’ Compensation Act set forth the
number of weeks of compensation to be paid for permanent loss, or loss of use of the members
of the body listed in the schedule. Where the loss of use is less than 100 percent, the amount of
compensation is paid in proportion to the percentage loss of use. However, the Act does not
specify the manner in which the percentage of loss of use of a member is to be determined. For
consistent results and to ensure equal justice under the law to all claimants, the Office has
adopted the A.M.A., Guides (fifth edition) as the standard to be used for evaluating schedule
losses. The claimant has the burden of proving that the condition for which a schedule award is
sought is causally related to his or her employment.
ANALYSIS
The Office accepted bilateral carpal tunnel syndrome for which appellant underwent
release on her right and left wrists.
Dr. Ferretti, an Office referral physician, noted that appellant had subjective complaints
of pain, numbness and tingling and weakness in both hands and wrists and that she exhibited a
chronic pain syndrome. However, he found no neurological deficits, normal pain-free range of
motion, with only mild median nerve irritability in her wrists. There was objective evidence of
residual carpal tunnel median nerve compression or tendinitis. While appellant did show some
positive results from her Finkelstein test and Tinel’s sign test, Dr. Ferretti advised that her
responses on these tests were equivocal. He did not find any permanent impairment arising from
her accepted condition. An Office medical adviser reviewed the medical evidence and noted that
Dr. Ferretti described mild nerve irritability in the wrists with no evidence of residual carpal
tunnel median nerve compression or tendinitis. He rated impairment as five percent to both
upper extremities based on successful carpal tunnel release, as set forth at page 495 of the
A.M.A., Guides. If, after optimal recovery time, the employee complains of pain in the presence
of normal sensibility and opposition strength, a rating at five percent is allowed. The report of
the Office medical adviser conforms to the text of the A.M.A., Guides.
There is no medical evidence establishing that appellant has greater impairment. The
Office properly found that appellant has five percent impairment to both the right and left upper
extremities.
CONCLUSION
The Board finds that appellant has no more than a five percent impairment of the right
and left upper extremities, for which she received schedule awards.

3

ORDER
IT IS HEREBY ORDERED THAT the April 1, 2008 decision of the Office of
Workers’ Compensation Programs be affirmed.
Issued: December 22, 2009
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

